Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 1 of 13




                   EXHIBIT 40
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 2 of 13
                                                                                         WHITEPAPER




Security-as-a-Service:
Threat mitigation from the cloud




   You can’t treat security as a set of isolated point systems. That’s true of your
   business information in general and of your email architecture specifically. Protecting
   information is one side of the coin; making it available and accessible is the other and
   if you do both right you can improve productivity as well as avoid risk.

   The cloud isn’t just the most effective place to secure email, before any threats or intruders
   ever reach your network; it’s also the most efficient. Cloud-based email services can offer full
   protection with the promise of availability and reliability too.
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 3 of 13




Contents
03      Securing email in the cloud
        03 Security with universal accessibility
        04 Email intelligence
        04 Managing email security yourself
        05 Risk management and security
        05 Fragmented security systems


06      Making security a service
        06 Security in the cloud
        06 Security with Mimecast: at rest, in transit and in use
        07 Anti-malware
        07 Anti-spam
        08 Zero-day protection
        09 Policy enforcement
        10 Audit trails
        10 Securing the cloud


11      Security is holistic
        11 Scaled-up security




Executive Summary
Securing your email is a complex process that takes time and uses resources that can be better
deployed elsewhere in your business. Moving on-premise email security into the cloud not only saves
time and money, but also reduces risk and takes advantages of economies of scale to deliver an
effective, dedicated security platform that unshackles users and releases the potential of your mail.

A cloud email platform needs to have four key features:
    • Confidentiality
    • Integrity
    • Availability
    • Control

That’s what you get from Mimecast’s security services, without having to patch and update a mixture of
different security tools in your own network. It’s a complete risk management and compliance platform,
with anti-malware, anti-spam, zero-day protection, and policy enforcement. At the same time, there’s a
complete audit trail and secure encrypted storage on the Mimecast® storage grid.



     www.mimecast.com                                                                               2
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 4 of 13




Securing email in the cloud

Security with universal accessibility

Security is more than keeping unauthorized users out of your network
and viruses off your desktops. It’s not just about encrypting data or
blocking spam, monitoring compliance, ensuring privacy or protecting
company resources, important as all of those are. If you take the
wider view, security means ensuring the confidentiality, integrity and
availability of business information. While line-of-business applications
and back-end databases are crucial, more and more of that business
information is in email on desktops and laptops, which makes it both
convenient and vulnerable. It doesn’t matter where in the value or
supply chain you are, you’re relying on email for all manner of vital
communications.

Securing email – at rest, in use and in motion – is a key part of any IT
security strategy and doing that in the cloud has significant advantages
for confidentiality, integrity and availability. For one thing, you’re
protected from spam and malware before it ever reaches your premises;
keeping up with thousands of new threats a day is an unnecessary
battle for individual businesses to fight. For another, as with other cloud
services you’re gaining the expertise and economies of scale of a
dedicated service, which means savings on up-front costs and ongoing
administration, making a big difference to how quickly you can see value
from the system you put in place.

And for email in particular, having it protected in the cloud means it’s
available in the cloud; as convenient as having it on your laptop but
without the security risks. That makes the difference between security that
gets in the way of users, forcing them to resort to insecure workarounds
to get their job done, and security that gives you the flexibility and control
to allow business users to stay productive. At best, security is usually
seen as a necessary evil; at worst it actually hampers the business.
More than 80% of IT security and business executives say they’ve given
up opportunities for innovation in business because of concerns about




     www.mimecast.com                                                            3
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 5 of 13




Securing email in the cloud

Email intelligence

You can give users access to a mass of useful information about customers,
products, colleagues, negotiations, existing contracts and useful contacts, just by
letting them search their email efficiently. Who is the best person to work with at
a company you haven’t dealt with recently? How quickly does a supplier usually
get back to you? How often has a potential partner been recommended by
colleagues? Often, the information they need is sitting in an old message, but if
mail server quotas mean they only have a few weeks of email in their inbox then
they’re faced with losing access to key business information or keeping PST files
on their hard drive, which exposes the information to a host of security threats
and impedes eDiscovery should it be required.

Making email available and searchable in the cloud means that it stays secure,
but is still accessible. It’s the best of both worlds for the user, the IT administrator
and the business. Users are no longer restricted by lack of resources, and can
take advantage of being able to work anywhere, and at anytime.

Managing email security yourself

Implementing on-premise infrastructure required to ensure an email system
is secure and compliant takes time and requires significant post-installation
maintenance. As the email attack surface is large, it’s important for businesses
to keep their security platform up to date – but this has significant time
and budgetary impact, as well as affecting the resources available to IT
departments. Time spent maintaining an email security system is time that’s not
being spent developing new systems or improving business processes.

Putting security in place isn’t a one-time deal. It needs ongoing management,
to ensure security infrastructure is kept up to date and regularly maintained.
Mail administrators need to regularly patch and upgrade software to deal
with new techniques employed by malware and spam authors. Significant
investment will be required for hardware and software – which is an ongoing
expense – as well as subscriptions to support services. Appliance lifetimes are
typically short, like PCs and servers, and they will need to be replaced every
three or four years. Replacing appliances is another risk, as cover needs to
be kept in place while new hardware is installed, and services are migrated
between what are likely to be very different security platforms.

The cost of an administrator’s time needs to be taken into account too, as
effective management of an email security platform will often require the
equivalent of at least one, or maybe more, full-time positions. And beyond
the individual costs, this is a permanently defensive approach to security,
and one that means that mail security will always be a cost to a business,
where it will be hard to identify any return on security investment. Getting and
collating reports to help understand the returns is an issue in its own right, as
fragmented servers and services make it hard to get the right level of visibility
into the operations of your mail platform. Mail security teams will find it hard
to report in terms of business benefits when the only effective metric is the
number of days between security failures.


     www.mimecast.com                                                                      4
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 6 of 13




Securing email in the cloud

Risk management and security

And you can’t simply ignore the problem because of the costs; effective
email security is a business necessity. Email introduces risks into the
organization, and risks need to be managed. Insecure mail opens you
up to all manner of attacks and issues. Spam gets in the way of normal
mail traffic, and distracts staff. Productivity drops every time a user has to
delete a spam message, and with 80 – 85% of a user’s email being spam,
it’s wasted time that quickly adds up.

It’s not just advertising spam, either. Spam is now one of the main routes
malware takes into a company. A plausible message with an attachment
is a ticking time bomb that could end up compromising machines, adding
them to botnets and opening up their file systems to the prying eyes of
criminals. It’s not just obvious spam that delivers malware; it can also
come from trusted sources.

Fragmented security systems

Once in place, email security infrastructure is a key component of your
business protection, mitigating risks and reducing exposure to third-party
threats. However it needs to be a coherent, easy-to-manage system.
That’s seldom the case if you have a patchwork of systems each that
were put into place to answer specific threats. Separate anti-virus tools
sit next to anti-spam appliances, getting updates on different schedules,
while data loss prevention tools add to the complexity. Managing them
all is another complex task, as they’ll each have their own management
tools, and system administrators will find themselves working with a
mix of web user interfaces, remote desktops, and console applications.
Making sure everything is up to date becomes a full time task, not to
mention testing rules and updated applications to ensure they don’t affect
your business processes – an updated spam filter that stops customer
emails from arriving is something no one wants.

There’s another problem that’s exacerbated by the complexity of
managing your own email security infrastructure: the window of
vulnerability. Email security is an arms race with spammers, phishers and
malware authors – and they will often have the upper hand. Filters and
signatures can only be updated after attacks have been identified and
categorized, so you’ll be left waiting for updates to be tested and installed
hours or days after the bad guys have started using the loophole you’re
waiting to close. Fifty percent of systems are still unpatched 60 days
after patches are released – that’s a long time to risk getting infected with
malware.




     www.mimecast.com                                                            5
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 7 of 13




Making security a service

Treating security as just a series of defenses doesn’t give you much              A well-designed security
opportunity to differentiate your business. The place to add value and            system needs to provide
improve productivity is through what you enable with security.                    businesses with four key
                                                                                  features:

Security in the cloud                                                             • It needs to be available at all
                                                                                     times, to the appropriate users
You could outsource the management of your on-premise email                       • It needs to provide a business
infrastructure, but the problems (and costs) of the DIY security                     with the means to ensure the
architecture remain. The alternative is to shift the burden of management            integrity of its systems
off the IT department by moving it out of your network completely. This           • It needs to be confidential
approach is often partially in place, with anti-spam facilities already              (making sure that only your
outsourced to services that partly or wholly run in the cloud. Important as          company and partners can
they are, anti-spam and anti-virus services are only part of the security            access mail and mail based
story, especially in light of the current regulatory environment. Putting            processes)
all your email security in the cloud will relieve your IT department of a         • It needs to give you the means
considerable burden. There’s no need to test patches, no need to wait for            to control user actions
updates to install – and above all, little or no down time.
                                                                                  Delivering all four is a complex
                                                                                  task, and requires a mix of tools
Security with Mimecast: at rest, in transit and in use                            and technologies making it well
                                                                                  suited to a cloud service.
Mimecast’s unified email management service provides a lot more than
email management and business continuity. It’s a complete email risk
management and compliance platform, able to protect your mail while
it’s stored, when users are working with it, and while it’s being sent and
received. The layers of protection include anti-malware tools, anti-spam,
anti-phishing, Denial of Service protection, policy enforcement and
encrypted storage.

Email is one of the main gateways into your business, and its security is a
key requirement at all times. Regulatory requirements mean that a larger
proportion of email now needs to be stored for many years, and you need
to be sure that its integrity is preserved, and that full audit trails exist to
show just who looked at a message, and where and when. That’s all part
of the role of Mimecast’s security platform, which aims to ensure that your
mail is always secure, whenever and wherever it’s being read.




     www.mimecast.com                                                                                                  6
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 8 of 13




Making security a service

 Anti-malware

No two anti-malware tools are identical. They all work differently, and
they all update on different schedules. Some push out updates to their
signature files every few minutes, with weekly or even daily updates to
their engines. Others are slower, but offer a wider range of anti-virus
features. It’s important to use a mix of different anti-virus engines if you
want to keep a network as secure as possible with as wide as possible
coverage. If one engine is being updated, the others will still be working,
and messages will continue to flow, but if you’re doing this in house you’ll
need to find a way of staggering updates.

Building a suite of anti-malware tools takes time, as you need to
continually monitor evolving threats and available technologies in the
market. Another good reason to work with a cloud service is it can use its
dedicated resources to ensure you always have the best in class anti-
virus tools protecting your mail. That’s why Mimecast uses multiple anti-
malware technologies from Cloudmark, Commtouch, Clam, AVG, Eset
and its own anti-malware stack. Intrusion Prevention tools look for not just
traditional malware, but also specially crafted attacks that take advantage
of application and operating system vulnerabilities.



Anti-spam

The same is true of anti-spam tools and services. An effective anti-spam
solution is a mix of different tools and approaches. Producing the most
effective blend requires significant investment – and continual monitoring.
False positives need to be kept to a minimum, as do false negatives. With
spam techniques and sources changing from hour to hour and day to day,
an email security network needs to be able to respond quickly, something
that’s difficult for a small network without full-time support. By using a
cloud service, both large and small business get access to enterprise-
grade tools and software, as well as the enterprise-grade staffing and
support needed to keep the service running.

Effective anti-spam protection also comes from accurate reputation
services. Mail accepted by a customer of a cloud email service will count
towards the reputation score of the sender, and mail that’s rejected will
compromise that reputation. Low reputation scores can mean a message
is automatically flagged as spam, stopping you being able to email some
companies at all.

Maintaining your email reputation with cloud services like Mimecast will
avoid this problem. While on-premise mail services can subscribe to
reputation services, they can be hard to manage, and it’s often unclear
what the source of, or how accurate, the reputation data is. A cloud
service with many clients will automatically have a large and diverse user
base from which to build its own reputation service, so you get effective
protection.


     www.mimecast.com                                                          7
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 9 of 13




Making security a service

Phishing messages that try to trick users into revealing bank account            Cloud services like
or confidential corporate information are still a serious problem. Finely
targeted so-called ‘spear-phishing’ attacks are on the increase too. A
                                                                                 Mimecast can provide
cloud mail service can protect its clients by using a dynamic URL list of        security without
known phishing sites; Mimecast constantly refreshes and updates this list        compromising email
and proactively checks new domain registrations to see if they need to
be added to the list – particularly looking for new registrations that are a
                                                                                 delivery speed; email is an
deliberate mis-spelling or lookalike of a financial or commercial domain.        important business tool and
Phishing messages often contain similar contents; with a large enough            it needs to be delivered in
number of messages you can create fingerprints to help detect current
and future versions of the attack and Mimecast updates its fingerprint
                                                                                 a timely fashion. With this
database every 45 seconds.                                                       combination of pro-active
                                                                                 techniques, Mimecast is
Zero-day protection
                                                                                 able to stop an average
It’s hard for a single-site mail system to offer effective zero-day protection   of 99.5% of malware and
against new threats. The key to effective zero-day protection is working         spam at the protocol level,
with an enormous number of incoming emails, looking for the signs of
a malware outbreak or a new type of spam. Any zero-day protection
                                                                                 without needing to analyze
scheme needs to be able to identify possible malware, and quarantine it          the content. And even
before it can be delivered to your users. Mimecast’s Zero Hour Adaptive          though it uses a variety of
Risk Assessor (ZHARA™) examines suspicious messages as part of the
process of splitting them into isolated pieces for processing and storage in
                                                                                 detection engines to ensure
the Mimecast grid.                                                               all threats are detected,
                                                                                 the Mimecast Mail Transfer
Possible malware is automatically routed to the Dark Traffic, Analysis
Group to be reverse engineered. The system also monitors the pattern
                                                                                 Agent, ARMed SMTP™
of incoming connections and the profile of traffic from mail servers to          undertakes much of the
look for unusual behavior and help protect against distributed Denial of         analysis in parallel to avoid
Service attacks. None of this is possible unless you’re dealing with a large
enough amount of email to receive new threats quickly and you have the
                                                                                 slowing down email to an
expertise to detect and remediate problems. In addition to the tens-of-          unacceptable level.
millions of emails Mimecast deals with on behalf of its customers every
day, Mimecast uses a network of honeypots to gather spam and malware
in the wild, proactively protecting customers from attack.




     www.mimecast.com                                                                                        8
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 10 of 13




 Making security a service

 Policy enforcement

 Email security isn’t just about protecting your staff from threats in
 incoming messages. It’s also about managing the content of the
 messages they sent. Controlling exactly what information leaves your
 network is becoming increasingly important, to protect customer data and
 to make sure your business complies with the appropriate regulations. It’s
 also important to make sure that you apply appropriate controls based
 on user roles: your CEO is likely to want to be able to send anything,
 while your customer service staff probably don’t need to be able to send
 attachments or messages that contain customers’ personal information.

 This is where policy enforcement tools come into play. A cloud service
 will be able to give you one dashboard where you can control everything
 from user access to mail, to what they can send – and to whom. Data loss
 prevention tools let you scan for key words and phrases to make sure
 sensitive information isn’t leaving your company, and the same tools help
 you ensure your business complies with all the appropriate regulations.
 Policy enforcement tools can also be used to make sure that all mail
 you and your staff send is encrypted, and signed with appropriate digital
 signatures – giving you a level of integrity and non-repudiation that is hard
 to match with conventional on-premise mail tools.

 Mimecast offers TLS (Transport Layer Security) encryption, sending
 messages through a secure tunnel to the target mail server, which can
 be triggered by the domain, the specific email address or keywords in the
 subject or body of the message. If the target mail server doesn’t support
 TLS, Mimecast can utilize ‘closed circuit’ messaging to deliver it through
 secure Webmail; that gives tamper proof secure mail with non-repudiation
 without having to exchange digital certificates in advance. And when staff
 need to share files with customers, partners or vendors but you don’t
 want the risk of an attachment leaving the business or can’t guarantee the
 receiving server can handle the attachment type or size, Mimecast can
 automatically strip the attachment and replace it with a URL for accessing
 the file on a secure Mimecast Web server.




      www.mimecast.com                                                           9
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 11 of 13




 Making security a service

 Audit trails

 In the cloud doesn’t mean out of sight; with Mimecast you can still view a
 complete audit trail for your mail, indicating who sent it, who read it (and
 how many times), and even where they read it. Audit trails give you the
 tools you need to ensure that your users aren’t attempting to circumvent
 regulatory restrictions, as well as giving you the assurance that you will be
 able to provide proof of user actions if regulators or legal actions require it.

 Securing the cloud

 Your mail may be secure as it travels across the Internet, but what about
 the cloud service that’s hosting your mail? It needs to be able to protect
 itself (and your mail) from Denial of Service attacks, it also needs to make
 sure that your mail is strongly encrypted and partitioned well away from
 any other customers – using different encryption keys to ensure that
 only you and your staff can access your mail. Mimecast’s storage grid is
 separate from its processing grid, and spreads stored email across multiple
 geographically dispersed data centres in each territory ensuring data
 is stored in its jurisdiction. Content is stored using AES 256 encryption,
 and the keys are fragmented across the grid, reducing the risk of anyone
 accessing your mail either inadvertently or deliberately.




      www.mimecast.com                                                              10
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 12 of 13




 Security is holistic

 Scaled-up security                                                              Security may be part of
                                                                                 your wider business issues,
 Outsourcing your email security to a cloud service gives you a full-time
 security service. Cloud services support large numbers of users, and            but it’s also a fundamental
 economies of scale mean that they have staff dedicated to manage their          IT issue. Unless security is
 security tools. Heuristic spam and malware detection tools running in the
                                                                                 part of your business’ core
 cloud can detect problematic messages quickly, because scanning all
 the messages targeted at all their clients’ mailboxes gives them so much        expertise you’ll be able
 material to work with. Malware patterns will show up quickly, and detection     to reduce risk, cost and
 rules will be applied as soon as they have been reliably developed.
                                                                                 complexity by using cloud
 These techniques mean that cloud services have a very short, or non-            services to achieve unified
 existent, window of vulnerability to new spam and malware messages.             security. Keeping your
 A cloud service can also offer increased protection by using several
                                                                                 email in the cloud ensures
 protection mechanisms – typically using several anti-malware and anti-
 spam tools, or more than one heuristic analysis tool. With more tools, your     you can keep it secure
 email presents a much smaller attack surface, reducing your business            and make it universally
 risk. You could run multiple protection tools in house, but that increases
                                                                                 accessible, therefore
 the burden of management and can reduce the performance of your mail
 servers.                                                                        extracting the business
                                                                                 value from it without any of
 One area where cloud services excel is helping to calculate ROI. A single
                                                                                 the usual disadvantages.
 place to manage all your email security means there’s one place to get
 reports on system performance. A per-user billing cycle also means that         With cloud security like
 it’s easy to tie costs to departments and specific business processes,          Mimecast’s you could
 making it easier to calculate the service ROI. A fixed fee also makes it
                                                                                 derisk email and turn it into
 easier to include the service costs in departmental budgets, rather than
 lumping costs into a single annual IT budget. There’s another benefit too,      a true business resource.
 in the shape of no capital costs. All the equipment needed to run an email
 security service is hosted and managed by the cloud service provider – so
 there’s no need to budget for new servers and security appliances.

 Cloud services are designed to do one thing and to do it well, so by
 entrusting your email security to a cloud provider you’re working with
 experts. Of course no two services are the same, so you should evaluate
 the capabilities of your chosen service carefully, to ensure suitability with
 your needs.




      www.mimecast.com                                                                                       11
Case 0:20-cv-60416-RS Document 1-42 Entered on FLSD Docket 02/26/2020 Page 13 of 13




    Mimecast is a leading provider of essential cloud services for Microsoft Exchange. Mimecast
    delivers enterprise email management services that include security, continuity and archiving.
    This suite of services provides total end-to-end control of business email, while minimizing
    risk and reducing both cost and complexity. Founded in 2003, Mimecast serves thousands of
    customers worldwide and has offices in Europe, North America and Africa.




     www.mimecast.com                                                                                12
   © 2011 Mimecast. ALL RIGHTS RESERVED.
